Transaction Type: AMENDMENT
Transaction Effective Date: 06/07/2019

Process Date: 06/13/2019

ISSUING COMPANY:

Pilgrim Insurance Company

Policy Number: CSC00001003760
ITEM ONE — Named Insured and Address

WESTFIELD TRANSPORT INC & DARTANYAN GASANOV

90 ALLISON LN

W SPRINGFIELD, MA 01089-1983

POLICY PERIOD:

  

EXHIBIT

—_

  
  

tabbies*

    

==PILGRI

For Claims Reporting call 617-956

DECLARATIONS MASSACHUSETTS
BUSINESS AUTO COVERAGE FORM

Office/Agent: 6000K44

Agent Name and Address

MASS TRANS INSURANCE AGENCY
425 UNION STREET, A1

WEST SPRINGFIELD, MA 01089

*““Amendment Reason(s): ADD VEHICLE(S)***

Policy Covers FROM 08/25/2018 TO 08/25/2019 12:01 AM EST at the Named Insured's address stated above
NAMED INSURED'S BUSINESS: OTHER CONTRACT CARRIER

FORM OF BUSINESS: CORPORATION
In return for the payment of premium, and subject to all terms of this policy

ITEM TWO: SCHEDULE OF COVERAGES AND COVERED AUTO

This policy only provides only those coverages where a charge is shown in the premium column below. Each of
these coverages will apply only to those “Autos” shown as covered “Autos”. “Autos” are shown as covered “Autos”
for a particular coverage by the entry of one or more of the symbols from the COVERED AUTOS section of the
Business Auto Coverage Form next to the name of the coverage.

LIABILITY INSURANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGES COVERED AUTOS LIMIT PREMIUM
(Entry of one or more of the | The most we will pay for any one accident or loss
symbols from the Covered Autos
section of the Business Auto
Coverage Form show which autos
are covered autos)
Compulsory Bodily Injury - $20,000 Each Person 14.674
$40,000 Each Accident :
Personal Injury Protection 7 $8,000 Each Person 659
Optional Bodily Injury $ Each Person
$ Each Accident
Property Damage $ Each Accident
Combined Single Limit 7,8,9 $1,000,000 Each Accident 44,049
Medical Payments 7 $5,000 Each Person 350
Uninsured Motorist 7 $100,000 Each Person 140 |
$300,000 Each Accident
Underinsured Motorist 7 $100,000 Each Person 350
$300,000 Each Accident
PHYSICAL DAMAGE INSURANCE
Actual Cash Value or cost of repair, whichever is less, minus the deductible for each Covered Auto
Comprehensive Coverage 7 SEE SCHEDULE Deductible 4,221 |
Specified Perils Deductible
Collision 7 SEE SCHEDULE Deductible 17,752
Limited Collision Deductible
Rental Reimbursement
[Towing and Labor
PREMIUM FOR
ENDORSEMENTS HED
ESTIMATED TOTAL PREMIUM 82,1 95 |

 

 

Countersigned by: Will. Vv Mikal Coli

MM 00 97 09/2008

 

President

Copyright, Insurance Services Office, Inc. 2000

 

Assistant Secretary

Page 1
Policy Number: CSC00001003760

ADDITIONAL INFORMATION

 

 

 

Liability Comprehensive Collision Rating ID:
Experience Modifications: 1.62 1.07 1.07 1
Company Use Fields: FID #: 454028222 MC #: DOT #: 2896429

Policy Type: CED

Forms and Endorsement attached to this Coverage Form:

 

CA 00 01 03/2006 CA 23 86 01/2006 CA 23 94 03/2006
CA 99 17 10/2002 CA ERM 01 02/2006 CA NOP 01 02/2006
IL 00 03 04/1998 IL 00 17 11/1998 IL 00 21 04/1998
MCS 90 10/1989 MM 00 97 09/2008 MM 20 26 10/2006
MM 99 11 10/2011 MM 99 13 10/2006 MM 99 17 09/1998
MM 99 23 09/1998 MM 989 50 09/1998 MM 99 51 09/1998
MM 99 54 09/1998 MM 99 55 10/2006 MM 99 56 09/2002

MM 99 67 09/1998

 

 

Driver Information:

Driver No. Driver Name Date of Birth License Number State
1 DUNYADAR GASANOV 06/26/1984 XXXXXXBB3 MA
2 DARTANYAN GASANOV 07/07/1985 XKKXXX444 MA

 

MM 00 97 09/2008 Copyright, Insurance Services Office, Inc. 2000 Page 2
Policy Number: CSC00001003760

ITEM THREE —- SCHEDULE OF COVERED AUTOS YOU OWN

VEHICLE INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION
Auto Year Make Model Limit of Size GVW, GCW or Territory
No, Vehicle ID No. (VIN) Insurance/ Vehicle Seating Town and State where the Covered
Cost New Capacity Auto will be Garaged
Territory/Premium Town/Zip
2016 RAM
1 2500 ST $45,000 12,000 WEST SPRINGFIELD, MA, 14 01089
3C6URS5CL9GG248710
2015 QUALI
2 UTILITY $7,000 14,000 WEST SPRINGFIELD, MA, 14 01089
SWOFL3525FL000874
2017 RAM
a 4500 $55,000 43,000 WEST SPRINGFIELD, MA, 14 01089
3C7WRLEL8HG721505
2017 RAM
5 4500 $55,000 39,000 WEST SPRINGFIELD, MA, 14 01089
3C7WRLDLOHG738168
2015 TRAIL
6 UTILITY $21,500 22,000 WEST SPRINGFIELD, MA, 14 01089
SNHTEM920FG000426
CLASSIFICATION
Auto | Use Plate Plate | Class Radius Mobile Inspect Loss of Use
No. os No. Type Equipment Code Day/Amount
1 C | $26138 | CON | 23622 | LONG DISTANCE (201+ MILES) 9
2 C | 037112 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
a Cc 5378A | APN | 33622 | LONG DISTANCE (201+ MILES) 9
5 Cc 5484A | APN | 33622 | LONG DISTANCE (201+ MILES) 9
6 C | £11695 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
Business Use: S = Service, R = Retail, C = Commercial, N = Non-Business, H = Heavy Commercial/Special
LIABILITY LIMITS (* Limits in Thousands)
Compulsory | PIP 8 Optional Property Damage Auto Uninsured Underinsured
Bodily Injury per Bodily (compulsory limit 5) Medical Motorist Motorist
(20/40) pers. Injury/CSL Payments (compulsory
limit 20/40)
Auto
No. | Prem | Prem Limit Prem |Limit| Ded | Prem |Limit) Prem | Limit | Prem | Limit | Prem
1 $1,777 | $80 1,000 $5,139 5 $25| 100/300 $10] 100/300 $25
2 $281 $13 1,000 $877 5 $25| 100/300 $10] 100/300 $25
3 $1,870 | $84 1,000 $5,802 5 $25| 100/300 $10] 100/300 $25
5 $1,870 | $84 1,000 $5,802 5 $25] 100/300 $10] 100/300 $25
6 $281 $13 1,000 $877 5 $25] 100/300 $10| 100/300 $25

 

MM 00 97 09/2008

Copyright, Insurance Services Office, Inc. 2000

Page 3

 
Policy Number: CSC00001003760

VEHICLE INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION
Auto Year Make Model Limit of Size GVW, GCW or Territory
No. Vehicle ID No. (VIN) Insurance/ Vehicle Seating Town and State where the Covered
Cost New Capacity Auto will be Garaged
Territory/Premium Town/Zip
2018 CHEVROLET
7 SILVERADO K3500 $55,000 14,000 WEST SPRINGFIELD, MA, 14 01089
1GB4KYEY4JF232788
2018 RAM
8 3500 $55,000 14,000 WEST SPRINGFIELD, MA, 14 01089
3C7WRTCL9JG247458
2018 SHIP
10 UTILITY $24,000 12,000 WEST SPRINGFIELD, MA, 14 01089
4$9SD5322JS422826
2017 RAM
11 2500 SLT $55,000 12,000 WEST SPRINGFIELD, MA, 14 01089
3C6UR5DL9HG678513
2018 KAUFM
14 UTILITY $25,000 14,000 WEST SPRINGFIELD, MA, 14 01089
5VGFL3521JL001933
CLASSIFICATION
Auto | Use Plate Plate | Class Radius Mobile Inspect Loss of Use
No. ee No. Type Equipment Code Day/Amount
7 C | T81707 | CON | 23622 | LONG DISTANCE (201+ MILES) 9
8 C | 7158739 | CON | 23622 | LONG DISTANCE (201+ MILES) 9
10 C | £38284 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
11 C | 158726 | CON | 23622 | LONG DISTANCE (201+ MILES) 9
14 C | £11665 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
Business Use: S = Service, R = Retail, C = Commercial, N = Non-Business, H = Heavy Commercial/Special
LIABILITY LIMITS (* Limits in Thousands)
Compulsory | PIP 8 Optional Property Damage Auto Uninsured Underinsured
Bodily Injury per Bodily (compulsory limit 5) Medical Motorist Motorist
(20/40) pers. Injury/CSL Payments (compulsory
limit 20/40)
Auto
No. | Prem | Prem Limit Prem |Limit) Ded | Prem |Limit| Prem | Limit | Prem | Limit | Prem
7 $1,777 | $80 1,000 $5,139 5 $25 | 100/300 $10) 100/300 $25
8 $1,777 | $80 1,000 $5,139 5 $25 | 100/300 $10) 100/300 $25
10 $281 $13 1,000 $877 5 $25 | 100/300 $10] 100/300 $25
14 $1,848 | $80 1,000 $5,345 5 $25 | 100/300 $10] 100/300 $25
14 $292 | $13 1,000 $912 5 $25 | 100/300 $10/ 100/300 $25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MM 00 97 09/2008

Copyright, Insurance Services Office, Inc. 2000

Page 4

 
VEHICLE INFORMATION

Policy Number: CSC00001003760

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION
Auto Year Make Model Limit of Size GVW, GCW or Territory
No. Vehicle ID No. (VIN) Insurance/ Vehicle Seating Town and State where the Covered
Cost New Capacity Auto will be Garaged
Territory/Premium Town/Zip
2019 GMC
15 SIERRA K3500 $55,000 14,000 WEST SPRINGFIELD, MA, 14 01089
1GD42TCY5KF 113002
2018 UTILITY
18 TRAILER $24,000 12,000 WEST SPRINGFIELD, MA, 14 01089
4898D5324JS452827
2018 SHIPSHE
19 TRAILER $24,000 12,000 WEST SPRINGFIELD, MA, 14 01089
4$9SD5320JS452825
2017 SHIPSHE
20 TRAILER $24,000 22,000 WEST SPRINGFIELD, MA, 14 01089
4S9SD5324HS452725
CLASSIFICATION
Auto | Use Plate Plate | Class Radius Mobile Inspect Loss of Use
No. an No. Type Equipment Code Day/Amount
15 C | T53896 | CON | 23622 | LONG DISTANCE (201+ MILES) 9
18 C | £42088 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
19 C | E57640 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
20 C | £70683 | TRN | 68622 | LONG DISTANCE (201+ MILES) 9
Business Use: S = Service, R = Retail, C = Commercial, N = Non-Business, H = Heavy Commercial/Special
LIABILITY LIMITS (* Limits in Thousands)
Compulsory | PIP 8 Optional Property Damage Auto Uninsured Underinsured
Bodily Injury per Bodily (compulsory limit 5) Medical Motorist Motorist
(20/40) pers. Injury/CSL Payments (compulsory
limit 20/40)
Auto
No. | Prem | Prem Limit Prem |Limit] Ded | Prem |Limit| Prem | Limit | Prem | Limit | Prem
15 | $1,777 | $80 1,000 $5,139 5 $25] 100/300 $10] 100/300 $25
18 $281 $13 1,000 $877 5 $25 | 100/300 $10] 100/300 $25
19 $281 $13 1,000 $877 5 $25 | 100/300 $10] 100/300 $25
20 $281 $13 1,000 $877 5 $25| 100/300 $10| 100/300 $25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MM 00 97 09/2008

Copyright, Insurance Services Office, Inc. 2000

Page 5

 

 
Policy Number: CSC00001003760

PHYSICAL DAMAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto ** Specified Perils | Comprehensive Collision Limited ee aa ae |
No Vehicle Collision Waiver|Loss of| Towing
Type and | Cov. | Ded. | Pre. Ded Prem. Ded Prem Ded. Prem |ofDed.| Use and
Limit Labor
1,000 FULL 1,000 WITH
1 ACV GLASS $448 | Waiver | 91,822 YES
2
1,000 FULL 1,000 WITH
3 ACV GLASS $472 | Waiver | 91.916 YES
1,000 FULL 1,000 WITH
5 ACV GLASS $472 | waiver | $1,916 YES |
1,000 FULL 1,000 WITH
6 ACV GLASS $165 | Waiver | 5705 YES
**F.Fire Coverage; T- Theft Coverage; F & T—Fire and Theft Coverage; C.

 

*** YES Designates Loss of Use/Towing and Labor applies
@ Designates whether ACV (Actual Cash Value), SA (Stated Amount) or AV (Agreed Value) and, except for ACV, the Limit of Liability.

AC — Combined Additional Coverage

 

 

 

 

 

 

 

Auto Except for all physical damage loss is payable to you and the loss payee named below as interests may appear at
No. the time of loss.

1 TD AUTO FINANCE LLC PO BOX 997551, SACRAMENTO, CA, 94203

3 CITIZENS BANK NA PO BOX 255587, SACRAMENTO, CA, 95865

5 ALLY FINANCIAL PO BOX 8138, COCKEYSVILLE, MD, 21030

6 NAVITAS CREDIT CORP 111 EXECUTIVE CENTER DR SUITE 102, COLUMBIA, SC, 29210

 

 

 

MM 00 97 09/2008

Copyright, Insurance Services Office, Inc. 2000

Page 6
Policy Number: CSC00001003760

PHYSICAL DAMAGE

 

 

 

 

 

 

 

 

Auto ** Specified Perils | Comprehensive Collision Limited aa ee ee
No | Vehicle Collision Waiver|Loss of| Towing
Type and | Cov. | Ded. | Pre. Ded Prem. Ded Prem Ded. Prem lof Ded.| Use and
Limit Labor
1,000 FULL 1,000 WITH
7 ACV GLASS $448 WAIVER $1,822 YES
1,000 FULL 1,000 WITH
8 ACV GLASS $448 WAIVER $1,822 YES
1,000 FULL 1,000 WITH
10 ACV GLASS $192 WAIVER $821 YES
1,000 FULL 1,000 WITH
11 ACV GLASS $448 WAIVER $1,822 YES
1,000 WITH
14 ACV 1,000 $170 WAIVER $821 YES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*“F- Fire Coverage, T- Theft Coverage; F & T—Fire and Theft Coverage; CAC — Combined Additional Coverage
*** YES Designates Loss of Use/Towing and Labor applies
@ Designates whether ACV (Actual Cash Value), SA (Stated Amount) or AV (Agreed Value) and, except for ACV, the Limit of Liability.

 

 

 

 

 

 

 

 

Auto Except for all physical damage loss is payable to you and the loss payee named below as interests may appear at
No. the time of loss.

7 ALLY FINANCIAL PO BOX 8138, COCKEYSVILLE, MD, 21030

8 ALLY FINANCIAL PO BOX 8138, COCKEYSVILLE, MD, 21030

10 STEARNS BANK PO BOX 4248, BELLEVUE, WA, 98009

14 UKRANIAN SELF RELIANCE NE FCU 21 SILAS DEANE HIGHWAY, WETHERSFIELD, CT, 06109

11 MURADJOHN OSMALI 284 MAIN ST, WEST SPRINGFIELD, MA, 01089

14 WORCESTER TRANSPORTATION CORP 284 MAIN ST, WEST SPRINGFIELD, MA, 01089

 

 

MM 00 97 09/2008 Copyright, Insurance Services Office, Inc. 2000 Page 7

 

 
Policy Number: CSC00001003760

PHYSICAL DAMAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto @ ** Specified Perils | Comprehensive Collision Limited ane ee a
No | Vehicle Collision Waiver|Loss of| Towing
Type and| Cov. | Ded. | Pre. Ded Prem. Ded Prem Ded. Prem jiof Ded.) Use and
Limit Labor
1,000 FULL 1,000 WITH
15 ACV GLASS 3448 WAIVER $1,822 YES
1,000 WITH
18 ACV 1,000 $170 WAIVER $821 YES
1,000 WITH
19 ACV 1,000 $170 WAIVER $821 YES
1,000 WITH
20 ACV 1,000 $170 WAIVER $821 YES
**F_Fire Coverage; T- Theft Coverage; F & T—Fire and Theft Coverage; CA

*** YES Designates Loss of Use/Towing and Labor applies
@ Designates whether ACV (Actual Cash Value), SA (Stated Amount) or AV (Agreed Value) and, except for ACV, the Limit of Liability.

C-— Combined Additional Coverage

 

 

 

 

 

 

Auto Except for all physical damage loss is payable to you and the loss payee named below as interests may appear at
| No. the time of loss.
15 ALLY FINANCIAL PO BOX 8138, COCKEYSVILLE, MD, 21030
18 STEARNS BANK 500 13TH STREET, ALBANY, MN, 56307
19 STEARNS BANK NA 500 13TH ST, ALBANY, MN, 56307
20 STEARNS BANK NA 500 13TH ST, ALBANY, MN, 56307

 

MM 00 $7 08/2008

Copyright, Insurance Services Office, Inc. 2000

Page &

 

 
Policy Number: CSC00001003760

ITEM FOUR — SCHEDULE OF HIRED OR BORROWED COVERED AUTO COVERAGE AND
PREMIUMS.

LIABILITY COVERAGE — RATING BASIS, COST OF HIRE

 

 

 

 

 

STATE ESTIMATED COST OF HIRE FOR RATE PER EACH FACTOR (if PREMIUM
EACH STATE $100 COST OF HIRE Liability Coverage
is primary)
IF ANY $185.00
TOTAL PREMIUM $185.00

 

 

 

Cost of hire means the total amount you incur for the hire of “autos” you don't own (not including “autos”
you borrow or rent from your partners or employees or their family members). Cost of hire does not include
charges for services performed by motor carriers of property or passengers.

PHYSICAL DAMAGE COVERAGE

 

COVERAGES LIMIT OF INSURANCE ESTIMATED RATE PER PREMIUM
THE MOST WE WILL PAY | ANNUAL COST OF | EACH $100
DEDUCTIBLE HIRE ANNUAL COST
OF HIRE

 

 

ACTUAL CASH VALUE OR
COMPREHENSIVE | COST OF REPAIRS.
MINUS $. FOR EACH
COVERED AUTO. BUT
NO DEDUCTIBLE,
APPLIES TO LOSS
CAUSED BY FIRE OR

 

 

LIGHTNING
SPECIFIED ACTUAL CASH VALUE OR
CAUSES OF COST OF REPAIRS. MINUS
LOSSES $25 Ded. FOR EACH
COVERED AUTO FOR LOSS
CAUSED BY MISCHIEF OR
VANDALISM.
COLLISION ACTUAL CASH VALUE OR

COST OF REPAIRS.
MINUS $. FOR EACH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERED AUTO. |
ITEM FIVE - SCHEDULE FOR NON—OWNERSHIP LIABILITY.
Named Insured's Business Rating Basis Number Premium
Other than a Social Service Agency Number of Employees 1 $185
Number of Partners
Social Service Agency Number of Employees
Number of Volunteers
Total Premium $185

 

 

MM 00 97 09/2008 Copyright, Insurance Services Office, Inc. 2000 Page 9
Policy Number: CSC00001003760

ITEM SIX - SCHEDULE FOR GROSS RECEIPTS OR MILEAGE BASIS - LIABILITY COVERAGE — PUBLIC
AUTO OR LEASING RENTAL CONCERNS

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED YEARLY RATES PREMIUMS
[1 GROSS RECEIPTS CO Per $100 of Gross Receipts
C Per Mile
O MILEAGE Per $100 of Gross Receipts
LIABILITY AUTO LIABILITY AUTO
COVERAGE MEDICAL COVERAGE MEDICAL
PAYMENTS PAYMENTS
$ $
$ $
$ $
$ $
TOTAL PREMIUM | $ $
MINIMUM PREMIUM | $ $

 

 

 

 

 

When used as a premium basis:
FOR PUBLIC AUTOS

Gross Receipts means the total amount to which you are entitled for transporting passengers, mail or

merchandise during the policy period regardless of whether you or any other carrier originate the
transportation. Gross Receipts does not include:

A. Amounts you pay to railroads, steamship lines, airlines and other motor carriers operating under their own
ICC or PUC permits.

B. Advertising Revenue.

C. Taxes which you collect as a separate item and remit directly to a governmental division.
D. C.0.D. collections for cost of mail or merchandise including collection fees.

Mileage means the total live and dead mileage of all revenue producing units operated during the policy period.

FOR RENTAL OR LEASING CONCERNS

Gross receipts means the total amount to which you are entitled for the leasing or rental of “autos” during the

policy period and includes taxes except those taxes which you collect as a separate item and remit directly to a
governmental division.

Mileage means the total live and dead mileage developed by all the “autos” you leased or rented to others
during the policy period.

MM 00 97 09/2008 Copyright, Insurance Services Office, Inc. 2000 Page 10
THIS ENDORSEMENT CHANGES THE POLICY TO COMPLY
WITH MASSACHUSETTS LAW. PLEASE READ IT CAREFULLY.

MASSACHUSETTS MANDATORY ENDORSEMENT

With respect to coverage provided by this endorsement, the provisions of the Coverage Form
apply unless modified by the endorsement.

Condition A., Cancellation, is replaced by the following:
A. Cancellation

You can cancel all or any part of the insurance at any time by giving us or your agent at
least 20 days written notice.

We can cancel all or any part of the insurance if:
1. You have not paid your premium on this policy.

2. We find that you were responsible for fraud or material misrepresentation when you
applied for this policy or any extension or renewal of it.

3. Your driver’s license or auto registration has been under suspension or revocation
during the policy period.

If the driver’s license or auto registration of anyone residing in your household who usually
operates a covered “auto” has been under suspension or revocation during the policy period, we
may suspend coverage for that person for all coverages under this policy except those coverages
and limits required under Massachusetts law to register a motor vehicle.

We can cancel any coverage we are not required by Massachusetts law to sell you if we do so
within the first 90 days of the policy period. Also, we can cancel in the same manner coverage

limits which are higher than the limits we are required by law to sell you and any coverages
designed to reduce the deductibles set by law.

Massachusetts law provides that your policy automatically terminates when:
1. You return the registration plates for a covered “auto” to the Registry of Motor Vehicles.

2. You purchase a new policy with another company covering a covered “auto” and you file
anew Certificate of Insurance with the Registry of Motor Vehicles.

3. Ifyou transfer title to a covered “auto” and you do not register another auto, this policy
will terminate 30 days from the date of transfer of title.

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page | of 18
However, if more than one covered “auto” is described on the Declarations, the termination of
coverage applies only to the “auto” involved in one of the situations described above.

Any notice of cancellation will be sent to you at your last address shown on the Declarations at
least 20 days prior to the effective date. A notice sent by regular mail, for which a certificate of
mailing receipt has been obtained from the United Stated Postal Service, will be considered
sufficient notice.

In order to cancel the rights of any loss payee shown in the policy, a notice of cancellation must
also be sent to the loss payee in a similar manner.

If we cancel the insurance provided under this policy for Massachusetts registered vehicles, the
cancellation is not effective unless we send the required notice to the Massachusetts Registry of
Motor Vehicles.

Refunds of any premium will be sent to you as soon as possible. If we cancel, the amount of
your refund will be determined by a pro rata table based on the number of days the insurance was
in effect. If the policy is cancelled by you or by law, you will get a refund which is less than
proportional to the time involved. It will be based instead on a “short rate” table and procedures
which compensate us for our expenses in servicing your policy.

If you think that we have cancelled the insurance for a covered auto illegally, you can appeal to
the Board of Appeals on Motor Vehicle Liability Policies and Bonds. Your cancellation notice
will explain how to appeal.

Condition C., Examination of Your Books and Records, is replaced by the following:

C. Examination Of Your Books And Records

We may examine and audit your books and records as they relate to premium for this policy
at any time during the policy period and up to three years afterward.

 

COMPULSORY BODILY INJURY TO OTHERS COVERAGE

A. Coverage

We will pay all sums an insured legally must pay as damages because of “bodily injury”
caused by a covered “auto” in Massachusetts “accidents.” The damages we will pay are the
amounts the injured person is entitled to collect for “bodily injury” through a court
judgment or settlement.

We have the right to defend any lawsuit brought against anyone covered under this

coverage for damages which might be payable under this coverage. We also have a duty to
defend any lawsuit, even if it is without merit. Our duty to defend ends, however, when we

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 2 of 18
tender, or pay to any claimant, or to a court of competent jurisdiction, with the court’s
permission, the maximum limits provided under this coverage. We may end our duty to
defend at any time during the course of the lawsuit by tendering or paying the maximum
limits provided under this coverage, without the need for a judgment or settlement of the
lawsuit or a release by the claimant.

We have the right to settle any claim or lawsuit as we see fit. If any person covered under
this policy settles a claim without our consent, we will not be bound by that settlement.

1. Who is an insured:

a. You.

b. Anyone else using a covered “auto” with your consent.

2. Coverage Extension

a. Supplementary Payments

In addition to the Limit of Insurance, we will pay for the “insured”:

(1)

(2)

(3)

(4)

(5)

(6)

All expenses we incur.

Up to $2,000 for the cost of bail bonds (including bonds for related traffic law
violations) required because of an “accident” we cover. We do not have to
furnish these bonds.

The cost of bonds to release attachments in any “‘suit” against the “insured” we
defend, but only for bond amounts within our Limit of Insurance.

All reasonable expenses incurred by the “insured” at our request, including
actual loss of earnings up to $250 a day because of time off from work.

All costs taxed against the “insured” in any “suit” against the “insured” we
defend.

All interest on the full amount of any judgment that accrues after entry of the
judgment in any “suit” against the “insured” we defend; but our duty to pay
interest ends when we have paid or deposited in court the part of the judgment
that is within our Limit of Insurance.

These payments are included in and not in addition to any payment otherwise
payable under any Coverage Extension agreement of the policy.

MM 99 11 1011

Copyright, Automobile Insurers Bureau, 2002 Page 3 of 18
B. Exclusions
This insurance does not apply to:
1. “Bodily injury” to guest occupants of a covered “auto.”

2. “Accidents” outside of Massachusetts or in places in Massachusetts where the public
has no right of access.

3. “Bodily injury” to any “employee” of the insured if entitled to Massachusetts workers’
compensation benefits.

C. Limits Of Insurance

The most we will pay for injuries to one or more persons as a result of “bodily injury” to
any one person in any one “accident” is $20,000. Subject to this $20,000 limit, the most we
will pay for injuries to two or more people as the result of “bodily injury” to two or more
people in any one “accident” is $40,000. This is the most we will pay as the result of a
single “accident” no matter how many covered autos or premiums are shown on the
Declarations. The limits shown on the Declarations for this coverage are included in and
not in addition to the limits shown for Liability Coverage on the Declarations.

D. Additional Conditions

1. The law provides a special protection for anyone entitled to damages under this
coverage. We must pay their claims even if false statements were made when applying
for this policy or the registration for a covered “auto.” We must also pay even if you or
the legally responsible person fails to cooperate with us after the “accident.” We will,

however, be entitled to reimbursement from the person who did not cooperate or who
made false statements.

2. Ifaclaim is covered by us and also by another company authorized to sell auto
insurance in Massachusetts, we will pay only our proportionate share. If an insured is
using a covered “auto” you do not own at the time of the “accident,” the owner’s auto
insurance pays up to its limits before we pay. Then, we will pay up to the limits for
Compulsory Bodily Injury to Others Insurance shown on the Declarations for any
damages not covered by that insurance.

 

PERSONAL INJURY PROTECTION COVERAGE

The benefits under this coverage are commonly known as “PIP” or ““No-Fault” benefits. It makes
no difference who is legally responsible for the “accident.”

MM 99 11 1011 Copyright, Automobile Insurers Bureau, 2002 Page 4 of 18
A. Coverage

We will pay the benefits described below to an insured injured or killed in an auto
“accident.” Benefits are paid only for expenses or losses actually incurred within two years
after the “accident.”

We will pay three kinds of benefits:
1. Medical Expenses

We will pay all reasonable expenses incurred as a result of the “accident” for necessary
medical, surgical, X-ray and dental services. This includes prosthetic devices. It also
includes ambulance, hospital, professional nursing and funeral expenses.

2. Lost Wages

If an injured person is out of work because of the “accident,” we will pay lost wages up
to 75% of his or her average weekly gross wage or equivalent for the year ending on the
day immediately before the “accident.” We will not pay for the loss of any other type of
income. If the injured person was unemployed at the time of the “accident,” we will
pay up to 75% of the amount he or she actually lost in earning power as a result of the
“accident.” Some people have a wage continuation program at work. If so, we will pay
them only the difference between the total we would ordinarily pay under this insurance
and the amount of the program payments. We will, however, reimburse the program if
it allows benefits to be converted into cash or additional retirement credit. Sometimes
program benefits are reduced or used up because of payments to the person injured in
an “accident.” In that case, we will pay for lost wages resulting from any other illness
or injury that person has within one year of our last payment. The exact amount of our
payment under this paragraph will be determined by Massachusetts law.

3. Replacement Services

We will reimburse the injured person for reasonable payments made to anyone outside
his or her household for necessary services that he or she would have performed
without pay for the benefit of the household, had he or she not been injured.

B. Who Is An Insured

1. You and, if the form of your business under Item One of the Declarations is shown as
an individual, anyone living in your household while:

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 5 of 18
a. “occupying” a covered “auto;”

b. “occupying” an auto which does not have Massachusetts Compulsory Auto
Insurance; or

c. a“pedestrian” struck by an auto which does not have Massachusetts Compulsory
Auto Insurance.

2. Any other person while:

a. “occupying” a covered “auto” with your consent;

b. a pedestrian injured by a covered “auto” in Massachusetts or any Massachusetts
resident who, while a pedestrian, is struck by a covered “auto” outside of
Massachusetts.

C. Exclusions

This coverage does not apply to:

1. Anyone who, at the time of the “accident,” was operating or “occupying” a motorcycle
or any motor vehicle not subject to motor vehicle registration.

2. Anyone who contributed to his or her injury by operating an auto:
a. While under the influence of alcohol, marijuana, or a narcotic drug.
b. While committing a felony or seeking to avoid arrest by a police officer.
c. With the specific intent of causing injury to himself, herself or others.
3. Anyone who is entitled to workers’ compensation benefits for the same injury.

D. Limit Of Insurance

For any one “accident,” we will pay as many people as are injured, but the most we will pay
for all benefits to any one person is $8,000. This is the most we will pay as the result of a
single “accident” no matter how many covered “autos” or premiums are shown on the
Declarations. Some people have a policy of health, sickness, or disability insurance or a
contract or agreement with a group, organization, partnership or corporation to provide, pay
for, or reimburse the cost of medical expenses (“health plan”). If so, we will pay up to
$2,000 of medical expenses for any injured person. We will also pay medical expenses in
excess of $2,000 for such injured person which will not be paid by a health plan. Medical
expenses must be submitted to the health plan to determine what the health plan will pay
before we pay benefits in excess of $2,000 under this coverage. We will not pay for

MM 99 111011 Copyright, Automobile Insurers Bureau, 2002 Page 6 of 18
medical expenses in excess of $2,000 that the health plan would have paid had the injured
person sought treatment in accordance with the requirements of the health plan. In any

case, our total payment for medical expenses, lost wages and replacement services will not
exceed $8,000.

Additional Conditions

The Conditions of the Policy are Changed for Personal Injury Protection Insurance by
adding:

1.

If the “accident” is in Massachusetts or if it is outside Massachusetts and the injured
person does not sue for damages, we will pay benefits within a reasonable time -
usually 30 days. If the “accident” is outside of Massachusetts and the injured person
does sue, then we can wait for a settlement or judgment before paying benefits.

If anyone is entitled to Personal Injury Protection benefits and also to benefits under any
other insurance provided by this policy, we will pay from this insurance first.

We will not pay Personal Injury Protection benefits to or for an injured person, to the
extent those benefits would duplicate expenses or losses recovered by that person in a
settlement or court judgment.

If anyone covered under this policy is also entitled to Personal Injury Protection benefits
from any other auto policy, the total benefits payable will not be more than the highest
amount payable under whichever one of the policies would have paid the most.

In that case, each insurer will pay only its proportionate share. We will not pay benefits
under this insurance which duplicate payments made under the No-Fault coverage of
any other auto policy.

We must be authorized to obtain medical reports and other records pertinent to the
claim.

Within two years after an “accident,” we may, at our option, pay the cost of renewing or
continuing in force a policy of health, sickness or disability insurance for anyone under
this coverage who is unwilling or unable to pay such cost. Our payment will not exceed
the cost of renewing or continuing such policy for a period of two years after the
“accident.” Also, our payment will not operate to reduce the benefits otherwise payable
under this coverage.

Definitions

The following definitions are added for Personal Injury Protection Coverage:

1.

“Occupying” means in, upon, getting in, on, out or off.

MM 99 111011 Copyright, Automobile Insurers Bureau, 2002 Page 7 of 18
2. “Pedestrian” includes anyone incurring injury as a result of being struck by an auto in
an accident and who is not occupying an auto at the time of the accident.

 

UNINSURED MOTORISTS COVERAGE

A. Coverage

We will pay all sums an insured is legally entitled to recover as damages from the owner or
operator of an “uninsured motor vehicle.” The damages must result from “bodily injury”
sustained by the insured caused by an “accident.” The owner’s or operator’s liability for
these damages must result from the ownership, maintenance or use of an “uninsured motor
vehicle.”

The most we will pay for damages to or for anyone injured in the following situations is
$35,000 for each person and $80,000 for each “accident” or the limits you purchased,
whichever is less:

1. Anyone injured while using an “auto” without the consent of the owner.

2. Anyone injured while an “auto” is being operated in a prearranged or organized racing,
speed or demolition contest or in practice or preparation for any such contest.

This coverage does not apply to the direct or indirect benefit of any insurer or self-insurer
under any workers’ compensation or similar law.

1. Who is an Insured

a. You, while “occupying” a covered “auto,” while “occupying” an “auto” you do not
own, or if injured as a pedestrian.

b. Ifthe form of your business under Item One of the Declarations is shown as an
individual, any “household member,” while “occupying” a covered “auto,” while
“occupying” an “‘auto” not owned by you, or if injured as a “pedestrian.”

If there are two or more policies which provide coverage at the same limits, we will
only pay our proportionate share. We will not pay damages to or for any

“household member” who has a Massachusetts auto policy of his or her own or who

is covered by any Massachusetts auto policy of another “household member”
providing uninsured auto insurance with higher limits.

MM 99 111011 Copyright, Automobile Insurers Bureau, 2002 Page 8 of 18
c. Anyone else while “occupying” a covered “auto.” We will not pay damages to or
for anyone else who has a Massachusetts auto policy of his or her own, or who is
covered by any Massachusetts auto policy of another “household member”
providing uninsured auto insurance.

d. Anyone else for damages he or she is entitled to recover because of injury to a
person under this coverage.

If you are injured while “occupying” a covered “auto” and you have two or more “autos”
insured with us with different limits, we will only pay up to the limits shown on the
Declarations for the “auto” you are “occupying” when injured.

If you are injured as a “pedestrian” or while “occupying” an “auto” you do not own and you
have two or more Massachusetts auto policies which provide coverage at different limits,
the policy with the higher limits will pay. If there are two or more policies which provide
coverage at the same limits, we will only pay our proportionate share.

We will not pay damages to or for you if struck by, or while “occupying” an “auto” you
own and which does not have Massachusetts compulsory auto insurance.

Likewise, we will not pay damages to or for any “household member” if struck by, or while
“occupying” an “auto” owned by that “household member” which does not have
Massachusetts compulsory auto insurance.

Limits Of Insurance

1. The most we will pay for injuries to one or more persons as a result of bodily injury to
any one person in any one “accident” is shown on the Declarations as the “each person”
limit. Subject to this limit, the most we will pay for injuries to two or more people as
the result of bodily injury to two or more people in any one “accident” is shown on the
Declarations as the “each accident” limit. This is the most we will pay as the result of a
single “accident.”

2. The limits of two or more “autos” or policies shall not be added together, combined, or
stacked, to determine the limits of coverage available to anyone covered under this
insurance, regardless of the number of “autos” involved, persons covered, claims made,
or premiums shown on the Declarations.

3. We will not make payments under this coverage which duplicate payments under the
Uninsured Motorists Coverage of any other auto policy.

4. We will reduce the damages an injured person is entitled to recover by:

a. The amount recovered from any legally responsible person provided the injured
person is fully compensated for his or her damage for bodily injury.

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 9 of 18
b. The amount paid under a workers’ compensation law or similar law.

We will pay the balance of the damages up to the limits shown for this coverage on the
Declarations.

C. Changes In Conditions
The conditions are changed for Uninsured Motorists Coverage as follows:
1. Other Insurance is deleted.
2. Two or More Coverage Forms or Policies Issued By Us is deleted.
D. Additional Conditions
The following conditions are added for Uninsured Motorists Coverage:

1. Arbitration

If we and an insured disagree whether the insured is legally entitled to recover damages
from the owner or operator of an “uninsured motor vehicle” or do not agree as to the
amount of damages, either party may make a written demand for arbitration. However,
in no event may a demand for arbitration constitute first notice of claim. We must be
given sufficient notice of claim to conduct a reasonable investigation and attempt
settlement before arbitration can be used.

2. Settlement or Judgment

If an insured person settles a claim as a result of an “accident” covered under this
coverage, we will pay that person only if the claim was settled with our consent.

We will not be bound under this coverage by any judgment resulting from a lawsuit
brought without our written consent. We will not, however, unreasonably withhold our
consent.

E. Definitions
The following definitions are added for Uninsured Motorists Coverage:

1. “Household member’ means anyone living in your household who is related to you by
blood, marriage or adoption. This includes wards, step-children or foster children.

2. “Occupying” means in, upon, getting in, on, out or off.

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 10 of 18
3. “Uninsured motor vehicle” means a land motor vehicle or trailer:

a. To which no “bodily injury” liability policy or bond applies at the time of the
“accident,” or

b. To which a “bodily injury” liability policy or bond applies at the time of the
“accident,” but the insuring or bonding company denies coverage or becomes
insolvent.

c. Which is a hit-and-run vehicle and neither the operator nor owner can be identified.

However, “uninsured motor vehicle” does not include any vehicle:

a. Owned by a governmental unit or someone who is legally self-insured.

b. Owned or regularly used by you.

c. Designed for use mainly off public roads while not on public roads.

d. Operated on rails or crawler treads.

e. While located for use as a residence or premises.

 

LIABILITY COVERAGE
A. Coverage
The third paragraph is replaced by the following:

We have the right and duty to defend any “insured” against a “suit” asking for such
damages or a “covered pollution cost or expense,” even if it is without merit. However, we
have no duty to defend any “insured” against a “suit” seeking damages for “bodily injury”
or “property damage” or a “covered pollution cost or expense” to which this insurance does
not apply. We may investigate and settle any claim or “suit” as we consider appropriate. If
an “insured” settles a claim without our consent, we will not be bound by that settlement.
Our duty to defend ends when we tender, or pay to any claimant or to a court of competent
jurisdiction, with the court’s permission, the maximum amount of the Liability Coverage
Limit of Insurance. We may end our duty to defend at any time during the course of the
“suit” by tendering, or paying the maximum amount of the Liability Coverage Limit of
Insurance, without the need for a judgment or settlement of the “suit” or a release by the
claimant.

MM 99 111011 Copyright, Automobile Insurers Bureau, 2002 Page 11 of 18
B. Exclusions
The Pollution Exclusion is changed by the following:

Paragraph a.(1)(2) only applies to damages payable for “bodily injury” or “property
damage” that exceed the limits of insurance we are required to sell you under
Massachusetts law. Those limits are $35,000 each person and $80,000 each “accident” for
“bodily injury” and $5,000 each “accident” for “property damage.” This change, however,
does not apply to liability assumed under a contract or agreement.

C. Limit Of Insurance
The Limit of Insurance is changed by adding the following:

If the limits of insurance for any vehicle or coverage are shown separately for “bodily
injury” and “property damage,” the following applies:

Regardless of the number of covered “autos,” insureds, premiums paid, claims made or
vehicles involved in the “accident,” our limit of liability is as follows:

1. The most we will pay for the total of all damages and “covered pollution cost or
expense” combined for injuries to one or more persons as a result of “bodily injury” to
any one person in any one “accident” is the limit of Bodily Injury Liability shown on
the Declarations for “each person.”

2. Subject to the limit for “each person,” the most we will pay for the total of all damages
and “covered pollution cost or expense” combined for injuries resulting from “bodily
injury” for two or more people caused by any one “accident” is the limit of Bodily
Injury Liability shown on the Declarations for “each accident.”

3. The most we will pay for the total of all damages and “covered pollution cost or
expense” combined resulting from “property damage” caused by any one “accident” is
the limit of Property Damage Liability shown on the Declarations.

 

PHYSICAL DAMAGE COVERAGE
A. Coverage

Glass Breakage - Hitting a Bird or Animal - Falling Objects or Missiles is replaced by the
following:

If you purchased Comprehensive Coverage for the damaged covered “auto,” we will pay for
the following under Comprehensive Coverage:

MM 99 11 1011 Copyright, Automobile Insurers Bureau, 2002 Page 12 of 18
a. “Loss” caused by contact with a bird or animal;
b. “Loss” caused by falling objects or missiles; and
c. Glass breakage.

However, glass breakage, when involving other collision “loss,” shall be considered a
“loss” under Collision Coverage.

B. Exclusions

Exclusion 4.c. of the Business Auto Coverage Form and Exclusion 2.e. of the Motor
Carrier Coverage Form are replaced by the following:

Any electronic equipment, without regard to whether this equipment is permanently
installed, that receives or transmits audio, visual or data signals. This exclusion does not
apply to electronic equipment designed solely for:
1. the reproduction of sound,
2. vehicle recovery and anti-theft device systems, or
3. safety warning systems.
C. Limit Of Insurance
Limit of Insurance is changed by adding the following:

If the repair of a damaged part will impair the operational safety of the covered “auto,” we
will replace the part.

D. Deductible
Deductible is replaced by the following:

1. For each covered “auto,” our obligation to pay for, repair, return or replace damaged or
stolen property will be reduced by the applicable deductible shown on the Declarations.

2. Any deductible under Comprehensive or Specified Causes of Loss Coverage does not

apply to glass breakage or to our obligation to pay for transportation expenses incurred
following a theft of a covered auto of the private passenger type.

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 13 of 18
E.

3. Regardless of anything to the contrary, any Comprehensive Coverage deductible shown

on the Declarations does apply to loss caused by fire or lightning.

Additional Conditions

The following Conditions are added for Physical Damage Coverage:

L

Claims Handling

You must allow us to have the “auto” appraised after a collision or loss. If we have a
direct payment plan approved by the Commissioner of Insurance, we will pay you in
accordance with the appraisal and allow you to select a repair shop of your choice. If
you choose not to have the covered “auto” repaired, or if we do not receive your Repair
Certification Form, or, when requested, you do not make your “auto” available for
reinspection within a reasonable period of time following repair, our payments
automatically reduce the actual cash value of the covered “auto” if you have further
claims. If you later give us proof of proper repair, the actual cash value will be
increased.

If you choose not to accept payment under our direct payment plan or we do not have
such a plan, and you have the covered “auto” repaired in accordance with the appraisal,
you must send us a Completed Work Claim Form. We must pay you within seven days
after receiving the form. If we fail to pay you within seven days after receipt of the
Completed Work Claim Form, you have the right to sue us. If a court decides that we
were unreasonable in refusing to pay you on time, you are entitled to double the amount
of damage, plus costs and reasonable attorneys’ fees. If you request us to, we will pay
the repair shop directly; however, the repair shop must certify that it meets certain
requirements. If you choose not to have the covered “auto” repaired, or if we do not
receive your Completed Work Claim Form, we will determine the amount of decrease
in the actual cash value of the covered “auto” and pay you that amount less your
deductible. Our payment automatically reduces the actual cash value of the covered
“auto” if you have further claims. If you later give us proof of proper repair, the actual
cash value will be increased. We have a right to inspect all repairs.

Total Loss
If we pay for the total “loss” of a covered “auto:”

a. We will suspend Collision or Limited Collision coverage for the damaged covered
“auto” until the covered “auto” passes a Motor Vehicle Safety Inspection Test.

b. We may suspend coverage for a fire or theft “loss” under Comprehensive or
Specified Causes of Loss Coverage for any replacement “auto” unless it is made
reasonably available for our inspection within two Registry of Motor Vehicle
business days following the day you acquired it.

MM 99 111011 Copyright, Automobile Insurers Bureau, 2002 Page 14 of 18
c. We have the right, if we so choose, to take title to the “auto.” We also have the
right, if we so choose, to take any damaged part for which we pay.

3. Sales Tax

If we pay for a loss to a covered “auto” under Physical Damage Coverage, we will also
pay, subject to your deductible, all sales taxes applicable to the loss of an auto.

4. Loss Payee

When the Declarations shows that a loss payee has a secured interest in a covered
“auto,” we will make payments under Physical Damage Coverage according to the legal
interest of each party.

The loss payee’s right of payment will not be invalidated by your acts or neglect except
that we will not pay if the “loss” to a covered “auto” is the result of conversion,
embezzlement, or secretion by you or any household member. Also, we will not pay
the loss payee if the “loss” to a covered “auto” is the result of arson, theft, or any other
means of disposal committed by you or at your direction.

When we pay any loss payee we shall, to the extent of our payment, have the right to
exercise any of the loss payee’s legal rights of recovery. If you do not file a proof of
loss as provided in this policy, the loss payee must do so within 30 days after the “loss”
becomes known to the loss payee.

In order for us to cancel the rights of any loss payee shown on the Declarations, a notice
of cancellation must be sent to the loss payee as provided in this policy.

5. Pre-Insurance Inspection

Massachusetts law requires that we inspect certain motor vehicles before providing
Physical Damage Coverage. In some cases, we may defer the required inspection of the
covered “auto” for ten calendar days (not including legal holidays/and Sundays)
following the effective date of coverage. If you do not have the covered “auto”
inspected within the time allowed, coverage for that “auto” will be automatically

suspended. Your premium will be adjusted if the suspension lasts for more than ten
days.

6. Actual Cash Value

Whenever the appraised cost of repair of an auto plus the probable salvage value of the
auto may be reasonably expected to exceed the actual cash value of the auto, we shall
determine the auto’s actual cash value. Our determination shall be based on a
consideration of all of the following factors:

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 15 of 18
1.) the retail book value for an auto of like kind and quality, but for the damage
incurred;

2.) the price paid for the auto plus the value of prior improvements to the auto at the
time of the accident, less appropriate depreciation;

3.) the decrease in value of the auto resulting from prior unrelated damage which is
detected by the appraiser; and

4.) the actual cost of purchase of an available auto of like kind and quality but for the
damage sustained.

 

BUSINESS AUTO CONDITIONS

 

A. Duties In The Event Of Accident, Claim, Suit Or Loss is changed as follows:

li

Paragraph a. is changed by adding after (3) the following:

We may have to pay for ‘‘property damage” under Liability Coverage even if you or the
legally responsible person fails to give us prompt notice of the accident. In that case,
we may be entitled to reimbursement from that person.

Paragraph b.(4) is replaced by the following:

(4) Authorize us to obtain medical reports and other records pertinent to the claim.

Paragraph c. is replaced by the following:

c. Ifthere is a “loss” to a covered “auto” or its equipment, you must also do the
following:

(1) Promptly notify the police if the covered “auto” or any of its equipment is stolen.
You must also report a fire loss to the fire department. The notice to the police or fire
department must be on the form required by law.

(2) Do whatever is reasonable to protect the covered “auto” from further damage or
“loss.” We will pay for any reasonable expenses incurred in doing this.

(3) Permit us to inspect the covered “auto” and records proving the “loss” before its
repair or disposition.

4. Paragraph d. is added as follows:

MM 99 111011 Copyright, Automobile Insurers Bureau, 2002 Page 16 of 18
d. We may also require you and any person seeking payment under any coverage
provided by this policy to submit to an examination under oath at a place designated by
us, within a reasonable time after we are notified of the claim.

B. Legal Action Against Us is replaced by the following:

No legal action may be brought against us until there has been full compliance with all the
terms of this policy. In addition, under Liability Coverage, no legal action may be brought
against us until we agree in writing that the insured has an obligation to pay or until the
amount of that obligation has been finally determined by judgment after trial. No person or
organization, other than an insured, has any right under this policy to bring us into any
action to determine the liability of the insured.

C. Transfer Of Rights Of Recovery Against Others To Us is replaced by the following:

Sometimes we may make a payment under this policy to you or to someone else who has a

separate legal right to recover damages from others. In that case, those legal rights may be

exercised by us. Anyone receiving payment under those circumstances must do nothing to

interfere with those rights. He or she must also do whatever is necessary to help us recover
for ourselves up to the amount we have paid. If we then recover more than we paid, we

will pay that person the excess, less his or her proportionate share of the recovery, including
reasonable attorneys’ fees.

Any amount recovered because of a payment we make under Uninsured Motorists
Coverage or Underinsured Motorists Coverage of this policy, shall first be applied to any
unpaid damages due that person. Such unpaid damages must be a part of a claim settled
with our consent or a part of a judgment resulting from a lawsuit brought with our written
consent. Any balance then remaining shall be applied to the amounts we have paid under
Uninsured Motorists Coverage or Underinsured Motorists Coverage. We will reduce the

amount we will pay that person by his or her proportionate share of the costs of recovery
including reasonable attorneys’ fees.

Sometimes you or someone else may recover money from the person legally responsible for
an “accident” and also receive money from us for the same “accident.” If so, the amount
we paid must be repaid to us to the extent that you or someone else recovers.

If you or someone else recover money from the person legally responsible for the accident
and also receive money from us for the same accident as a payment under Uninsured
Motorists Coverage or Underinsured Motorists Coverage of this policy, we must be repaid
for any amounts so paid, but only to the extent that such recovery exceeds any unpaid

damages due that person under a claim settled with our consent or judgment resulting from
a lawsuit brought with our written consent.

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 17 of 18
Whenever we are entitled to repayment from anyone, the amount owed us can be reduced
by our proportionate share of the costs of recovering the money, including reasonable
attorneys’ fees.

D. Concealment, Misrepresentation Or Fraud is replaced by the following:

Except with respect to the coverages you are required to purchase in order to register your
auto in Massachusetts, we may refuse to pay claims if any oral or written misrepresentation
or warranty made in the negotiation of this policy by you, or on your behalf, was made with
an actual intent to deceive or if the matter misrepresented or warranted increased the risk of
loss.

E. Premium - Changes

All premiums for this policy and any renewal or extension thereof shall be computed in
accordance with the applicable rules, rates, rating plans, premiums and minimum premiums
for the coverage afforded.

If a change requires a premium adjustment, we will adjust the premium as of the effective
date of change.

F. Renewal

If we decide not to renew this policy or any of its coverages, we must mail our notice to
your agent or to you at your last address shown on the Declarations at least 45 days before
your policy runs out. A notice sent by regular mail, for which a certificate of mailing
receipt has been obtained from the United States Postal Service, will be considered
sufficient notice. If we require a renewal application, and you fail to complete and return it
to us within the specified time, we then have the right to cancel the renewal policy.

 

DEFINITIONS
The Definition of “property damage” is changed as follows:

“Property damage” means damage to tangible property including any applicable sales tax and the
costs resulting from loss of use of the damaged property.

MM 99111011 Copyright, Automobile Insurers Bureau, 2002 Page 18 of 18
